Citation Nr: 0917494	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for obesity, to include 
as secondary to a service-connected thyroid disability, and, 
if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In January 2004, the Board 
remanded the claim for additional development.  In March 
2009, the Veteran was afforded a Travel Board Hearing before 
the undersigned Veterans Law Judge.

At the outset, the Board acknowledges that the RO framed the 
issue on appeal as one of entitlement to service connection 
for obesity, to include as secondary to a service-connected 
thyroid disability (hyperthyroidism with secondary 
hypothyroidism).  However, a review of the record discloses 
that there has been a prior final decision on that service 
connection claim.  Thus, the issue on appeal is more 
accurately characterized as it appears on the title page of 
this decision.


FINDINGS OF FACT

1.  The claim for service connection for obesity, to include 
as secondary to a service-connected thyroid disability, was 
previously denied in a September 1985 RO decision.  The 
Veteran did not file a timely appeal of that decision.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection is new, 
and is also material because it raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the clinical evidence shows that the 
Veteran's obesity is not due to disease or injury that was 
incurred or aggravated in service, and is not a disability 
for which service connection may be granted on a direct 
basis.


CONCLUSION OF LAW

1.  The September 1985 RO decision that denied service 
connection for obesity, to include as secondary to a service-
connected thyroid disability, is final.  38 U.S.C.A. § 7105 
(West 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for obesity, to 
include as secondary to a service-connected thyroid 
disability.  38 U.S.C.A. § 5108, 7105 (West 2008); 38 C.F.R. 
§§ 3.156, 20.1104 (2008).

3.  Service connection for obesity, to include as secondary 
to a service-connected thyroid disability, is not warranted.  
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's claim for service connection for obesity, to 
include as secondary to service-connected hyperthyroidism 
with secondary hypothyroidism, was previously denied in a 
September 1985 rating decision.  In a July 2002 rating 
decision, the RO again denied the claim on the merits.  While 
the RO denied the claim on the merits, because the claim was 
previously denied in a decision that became final in 
September 1985, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In its September 1985 rating decision, the RO denied the 
Veteran's service connection claim.  The Veteran did not file 
a timely appeal.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the decision became final because the Veteran did not file a 
timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in June 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last final decision 
consisted of the Veteran's service medical records, including 
his December 1968 entrance examination, in which the 
Veteran's weight was assessed at 146 pounds.  In September 
1969, he was diagnosed with and treated for Grave's disease 
(hyperthyroidism).  He subsequently developed hypothyroidism 
for which he was prescribed synthroid (a synthetic thyroid 
hormone).  On separation examination in October 1972, it was 
noted that the Veteran was presently taking synthroid for his 
iatrogenic hypothyroidism.  While the Veteran's weight was 
measured at 206 pounds, reflecting a 60-pound increase during 
his period of active service, the examination was negative 
for any complaints or clinical findings pertaining to 
obesity.  Nor was the Veteran's weight gain related to his 
thyroid condition, for which service connection was later 
established, effective December 1972.

Additional evidence before the RO at the time of the prior 
final decision included a July 1983 VA medial examination in 
which the Veteran complained of weight gain and fatigue.  He 
stated that he was still taking medication to control his 
hypothyroidism.  Physical examination revealed that the 
Veteran was markedly obese.  However, it was expressly noted 
that the Veteran's obesity was exogenous and not medically 
related to his thyroid condition.

Based upon the evidence of record, the RO found that the 
Veteran's obesity was a "constitutional or developmental 
abnormality and not a disability under the law," and 
consequently denied the claim.

The Veteran applied to reopen his service connection claim in 
June 2001.  During the pendency of this appeal, he has 
provided additional written statements and testimony before 
the Board indicating that the weight he had gained both 
during and after service was caused by his service-connected 
thyroid condition.  The Veteran has also submitted medical 
literature indicating that obesity is one of the common signs 
and symptoms of hypothyroidism.

Additionally, the Veteran has submitted an October 2003 
statement from a private endocrinologist, who indicated that 
she had treated the Veteran since May of that year.  Noting 
that the Veteran had a "history of hypothyroidism due to 
radioactive iodine used to treat Graves disease" in service, 
the endocrinologist stated, in pertinent part, that she was 
writing in order "to substantiate that many patients gain 
significant amounts of weight after their thyroid is 
treated."  The endocrinologist acknowledged that, both 
during and after service, the Veteran had been administered 
"medication that was appropriate for his level of 
hypothyroidism" and that "continued weight gain after a 
time that his thyroid tests were normal cannot be blamed 
directly on thyroid levels or 'the hypothyroidism.'"  
Nevertheless, she cautioned that weight gain often continues 
in patients with hypothyroidism even after their condition 
stabilizes, unless those "patients are stringently counseled 
on how to lose weight," adding that she was "not sure what 
type of counseling or encouragement the patient received or 
what type of education he was given on how to lose weight" 
during his period of active duty.  The Veteran has also 
submitted a May 2009 statement from a private internist 
opining "that if hypothyroidism is not adequately treated, 
obesity would be possible." 

The Board finds that the lay statements and testimony 
submitted by the Veteran, while new, do not constitute 
material sufficient to reopen his claim.  While a Veteran can 
submit lay testimony regarding symptoms that he experiences, 
he is not competent, as a layperson without ostensible 
medical expertise, to provide a diagnosis, opine as to 
medical etiology, or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet. App. 362 (2005). Accordingly, the Veteran is not 
competent to relate his current obesity to his service-
connected thyroid condition or other aspect of his active 
service.  Additionally, the new lay statements and testimony 
submitted by the Veteran are mainly cumulative of the 
evidence submitted as part of his initial service connection 
claim, which was considered at the time of the last final 
decision on this issue.

Conversely, the newly received medical literature and the 
statements from the private endocrinologist and internist are 
both new and material.  That clinical evidence, particularly 
the physicians' statements, tends to corroborate the 
Veteran's contention that his obesity is related to the 
hypothyroidism that he developed during his period of active 
duty.  Moreover, that new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for a psychiatric disability relates to a 
previously unestablished fact, a link between the Veteran's 
current obesity and his service-connected hypothyroidism.  
Therefore, the Board finds that the new evidence, when 
presumed credible for the purpose of determining whether it 
is material, is material.  Accordingly, the Veteran's claim 
is considered reopened, and the Board must now consider 
whether service connection is warranted.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  Obesity, 
however, is not a disability for which service connection may 
be granted on a presumptive basis. 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

The Veteran, in written statements and testimony at a March 
2009 hearing before the Board, contends that he suffers from 
obesity that was caused by the hyperthyroidism with secondary 
hypothyroidism for which he has been service connected since 
December 1972.

As noted above, the Veteran has provided medical literature 
indicating that obesity is one of the signs and symptoms 
commonly associated with hypothyroidism.  Additionally, the 
Veteran has submitted statements from two private physicians 
in support of his claim.  In the first statement, dated in 
October 2003, the Veteran's treating endocrinologist 
indicated that the Veteran had gained a significant amount of 
weight following his in-service diagnosis of hypothyroidism, 
despite being placed on medication, both during and after 
service, which "was appropriate for his level of 
hypothyroidism."  The endocrinologist conceded that 
"continued weight gain after a time that his thyroid tests 
were normal cannot be blamed directly on thyroid levels of 
'the hypothyroidism' since it was treated."  However, she 
cautioned that, "unless patients are stringently counseled 
on how to lose weight and education or opportunities made 
available" to them, "often the weight gain continues 
unabated," adding that she was "not sure what type of 
counseling or encouragement the patent received or what type 
of education he was given on how to lose weight" either 
during or after service.  

In the second statement, dated in March 2009, a private 
internist who had treated the Veteran since the early 1990s 
opined that hypothyroidism, if not adequately treated, could 
result in obesity.  However, that internist added that his 
review of the "record indicate[d] that [the Veteran] has 
been on adequate supplementation" for his service-connected 
thyroid disability.

The Veteran's service medical records reflect that beginning 
in January 1969, he was treated for complaints of weakness, 
weight loss, and nervousness.  He was diagnosed with Graves' 
disease (hyperthyroidism) in September 1969 and was 
subsequently treated with radioactive iodine.  Thereafter, 
the Veteran developed hypothyroidism, for which he was 
prescribed synthroid (a synthetic thyroid hormone).  On 
separation examination in October 1972, it was noted that the 
Veteran was presently taking synthroid for his iatrogenic 
hypothyroidism, which was found to have existed prior to 
service.  His weight was measured at 206 pounds, reflecting a 
60-pound weight gain during his period of active service.  
However, there were no complaints or clinical findings 
pertaining to obesity.

The first post-service medical evidence pertaining to obesity 
is a July 1983 VA examination in which the Veteran complained 
of weight gain, both during and after service, as a result of 
his hypothyroidism.  As noted above, however, while the VA 
examiner determined that the Veteran suffered from marked 
obesity, that examiner expressly found that the obesity was 
exogenous in nature and not medically related to his service-
connected thyroid disability.

The record thereafter shows that the Veteran has received 
ongoing private medical treatment for hypothyroidism and 
undergone periodic VA thyroid examinations for the purpose of 
ensuring that he is "taking the right amount of medication" 
for his thyroid disability.  Additionally, VA and private 
medial records indicate that the Veteran has continued to 
experience weight gain and been diagnosed with Type II 
diabetes mellitus and hypertension. 

The Veteran was afforded a VA diabetes mellitus examination 
in which he attributed his weight gain over the course of the 
years to his service-connected thyroid disorder.  In this 
regard, the Veteran reported that his weight had a tendency 
to fluctuate, adding that his peak weight had been 
"approximately 333-335 pounds" and that he was "now down 
to 307.4 pounds."  The Veteran indicated that, after being 
diagnosed with diabetes, he had been he had been placed on a 
restricted diet, but admitted that he did not adhere to it on 
a regular basis.  He further stated that he did not know his 
daily caloric intake and acknowledged that he "had to eat a 
lot in order to keep going."  

The VA examination included a comprehensive clinical 
evaluation showing, in pertinent part, that the Veteran met 
the diagnostic criteria for obesity.  Significantly, however, 
after reviewing the Veteran's service and post-service 
medical records, the VA examiner found that the Veteran did 
not have "any specific problem with his thyroid to cause 
weight gain."  Specifically, the VA examiner pointed out 
that, since being placed on medication for hypothyroidism 
during period of active service, the Veteran's "thyroid 
hormone or free T4 had always been normal."  The examiner 
added that the Veteran had a family history of obesity and 
maintained "an essentially sedentary lifestyle."  
Consequently, the VA examiner determined that the Veteran's 
obesity could not be clinically "attributed to his thyroid 
disorder as the Veteran had maintained a euthyroid state 
through his [medical] supplementation."  Moreover, the VA 
examiner found that there was no indication that treatment of 
the Veteran's thyroid disorder had resulted in a 
"hypothyroid state" to the degree of causing the Veteran to 
gain weight, and concluded that "his obesity therefore is 
exogenous and not related to his thyroid disorder."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by July 2002 VA 
examiner outweighs the findings of the October 2003 private 
endocrinologist, who cited a lack of "counseling or 
education on how to lose weight" as a potential explanation 
for why the Veteran had continued to gain weight despite 
receiving proper treatment for his service-connected 
hypothyroidism, as well as the March 2009 statement from the 
Veteran's private internist, who indicated that 
hypothyroidism, if left untreated, could result in obesity.  
In assigning the July 2002 VA examiner's opinion greater 
probative value, the Board considers it significant that it 
was based on that examiner's thorough and detailed 
examination of the Veteran and claims folder.  A detailed 
rationale was provided for the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, that 
opinion is consistent with other clinical evidence of record, 
particularly the July 1983 VA examiner's findings that the 
Veteran's obesity was exogenous in nature and not medically 
related to his service-connected thyroid disability.

In contrast, the October 2003 findings of the private 
endocrinologist and the March 2009 statement of the private 
internist, which the Veteran cites as evidence of a possible 
relationship between his obesity and his service-connected 
thyroid disability, are inherently speculative in nature and 
thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  Where a physician is unable 
to provide a definite casual connection, the opinion on the 
issue constitutes "what may be characterized as non-
evidence."  Permen v. Brown, 5 Vet. App. 237 (1993).  
Additionally, there is no indication that either private 
medical provider reviewed the Veteran's service medical 
records or other pertinent clinical evidence in his claims 
file, which further limits the probative value of their 
opinions.  Moreover, the Board finds that those private 
medical opinions, which acknowledge that the Veteran's 
hypothyroidism has been controlled with medication since his 
period of active service and that "continued weight gain 
after a time that his thyroid tests were normal cannot be 
blamed directly on" that service-connected disability, are 
not wholly inconsistent with the July 2002 VA examination, 
which the Board has accorded great probative weight.

The Board has considered the medical literature, submitted in 
connection with the Veteran's claim, which indicates that 
obesity is a common sign or symptom of hypothyroidism.  A 
medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, the 
medical literature submitted by the Veteran was not 
accompanied by the opinion of any medical expert linking his 
service-connected thyroid disability to the weight gain he 
has experienced both during and after service.  Thus, that 
medical literature is insufficient to establish the required 
medical nexus opinion for causation.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for obesity 
on a secondary basis.  The competent evidence does not 
support a finding that it is at least as likely as not that 
there is a medical nexus between the Veteran's weight gain 
and his service connected hyperthyroidism with secondary 
hypothyroidism.  Indeed, the competent medical evidence 
weighs against a finding of a medical nexus, as the July 2002 
VA examiner specifically found that those two conditions were 
unrelated and that opinion carries the greatest probative 
weight.  Accordingly, the Board finds that service connection 
for the Veteran's obesity is not warranted on a secondary 
basis.

Nor is service connection warranted on a direct basis.  The 
Board acknowledges that both the Veteran's post-service VA 
and private treatment records show that he has continually 
gained weight since his period of active service and that he 
currently suffers from marked obesity.  However, the Board 
finds that this condition, in and of itself, is not a 
disability for VA compensation benefits purposes. 

The law provides for service connection for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  If the Veteran's obesity were shown to 
be due to a disease or injury incurred or aggravated in 
service, the underlying disease or injury would be service-
connected, and the obesity, as a sign or symptom of the 
disease or injury, would be considered in rating the 
underlying disease or injury, as appropriate.  However, that 
is not the case here.  As noted above, the preponderance of 
the competent clinical evidence does not show that the 
Veteran's obesity is related to his service-connected thyroid 
disability.  Nor is there any evidence to suggest that the 
Veteran's obesity resulted from any other disease or injury 
incurred or aggravated in service.  As a symptom alone, 
without a diagnosed or identifiable underlying malady or 
condition, obesity does not constitute a disability. Without 
a pathology to which the symptoms of obesity can be 
attributed, there is no basis upon which service connection 
may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Consequently, it is not a compensable disability. 

In sum, the Board finds that there is no competent clinical 
evidence showing that the Veteran's obesity is due to his 
service-connected thyroid disability or to any other disease 
or injury that was incurred or aggravated in service.  Nor is 
it a disability, in and of itself, for which service 
connection may be granted on a direct basis.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection, that claim must be denied.  38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002, a rating 
decision in July 2002, a statement of the case in February 
2004, and supplemental statements of the case in June 2004 
and July 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board acknowledges that the January 2002 
notice letter did not satisfy the notice criteria for new and 
material evidence claims under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, as the instant decision reopened the 
claim, that notice deficiency is determined to be harmless 
error.  Additionally, the Board finds that any other defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

New and material evidence having been submitted, the claim 
for service connection for obesity is reopened, to this 
extent only the appeal is granted.

Service connection for obesity is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


